Citation Nr: 1307036	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic asthma.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement in December 2009.  The Veteran was provided with a Statement of the Case (SOC) in June 2010 and a Supplemental Statement of the Case (SSOC) in November 2011.  The Veteran perfected his appeal in June 2010 with a VA Form 9.

In October 2012, the Board sent the case out for a Veterans Health Administration (VHA) specialist opinion.  The case has been returned to the Board for further appellate action.

The issues of entitlement to service connection for a mood disorder, sleep apnea associated with an acute respiratory disease, degenerative disc disease with back pain, a left knee condition (claimed as left knee pain), sinus condition, allergies, status post residuals of a right knee arthroscopy with partial medial meniscectomy and degenerative join disease, a foot condition (claimed as foot and toe pain), tinnitus, hypertension (claimed as high blood pressure), and a disability manifested by leg numbness; entitlement to a total disability rating based on individual unemployability due to service-connected disability; and entitlement to a permanent and total rating for non-service connected pension purposes, have been raised by the record, as shown in a November 2011 Veteran Claims Assistance Act (VCAA) letter, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, these discrete issues are not a part of the current appeal, and they referred to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA Medical Center treatment records dated from May 2009 to June 2012.


FINDING OF FACT

The evidence of record demonstrates that the Veteran developed a respiratory disability, diagnosed as chronic asthma, during military service.


CONCLUSION OF LAW

Chronic asthma was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim for entitlement to service connection for asthma, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2012). 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  	

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Analysis

The Veteran alleges that he currently suffers from asthma that is related to respiratory illness during military service.  On his appeal form in July 2010, the Veteran reported that he has been suffering from a respiratory disease since service in January 1973 to present day.  He explained that he used over-the-counter medications for his asthma until they no longer worked.  At that point, he sought treatment and a prescription (Albuterol) for his asthma.  The Veteran's wife, in a statement submitted in conjunction with the appeal, further reiterates that the Veteran has been suffering from asthma since service.  She stated that he used Primatene (sic), an over-the-counter medication, and herbal remedies such as peppermint to help alleviate asthma symptoms.  She indicated that the Veteran finally had to resort to taking prescription drugs to control his asthma.  She briefly mentioned the effects of asthma on his daily life.  

A review of the Veteran's service treatment records reveals numerous instances of treatment for respiratory illness.  Upon enlistment examination on May 8, 1972, a clinical evaluation of the head, nose, sinuses, mouth and throat, and lungs and chest was normal.  The Veteran was found to be free of diseases and defects that would disqualify him from service.  Service treatment records, particularly those dated from January 1973 to September 1973, reveal a diagnosis and treatment for an acute respiratory disease.  A January 19, 1973, emergency room entry on a chronological record of medical care noted acute respiratory distress or disease (ARD).  ARD signs were noted for the past several days and the Veteran's temperature was recorded at 101 degrees.  The doctor performed an examination of the head, eyes, ears, nose and throat, and the throat was identified as red.  The entry revealed that the Veteran's chest was clear and x-rays may have been taken at this time.  His heart may have been identified as having regular rate and rhythm without murmur.  Several days later on January 21, 1973, the Veteran was released to active duty from the U.S. General Leonard Wood Army Hospital after two days of bed rest.  He was diagnosed with ARD.

According to a June 5, 1973, entry of medical care, the Veteran sought treatment in an emergency room for ARD.  The doctor's notes revealed that he had a temperature of 97 degrees and hay fever symptoms were also noted.  On July 17, 1973, the Veteran sought treatment in an emergency room for chest pains.  His temperature was at 97 degrees.  The doctor's notes revealed substernal chest pain and a report from the Veteran that he "got up and pain went away."  The doctor noted that the Veteran's chest was clear.  A medical impression was written in the entry (it was not asthma).  A September 24, 1973 emergency room entry revealed chest pain and sore throat with a temperature of 96 degrees.  A doctor's note revealed that the Veteran's chest was clear and that x-rays were taken.  A corresponding radiographic report signed by the same treating physician noted that x-rays were taken of the "chest PA and lat."  The doctor noted a decrease in breath sounds at the right base, and pneumonia was ruled out as a possibility.  "No significant abnormalities" were noted on the x-ray report.  Based on the x-ray results and findings, the treating physician listed a plan for treatment - "T/C" and "sputum CTS."  Prescription medications were listed, to include codeine.

Upon separation examination on January 23, 1974, the Veteran attested on his Report of Medical History that he had or has asthma and shortness of breath; however, he stated that his present health at the time was "excellent."  The physician noted that the Veteran had "sometimes asthmatic breathing" followed by a prognosis or treatment, with a notation of "healed."  A clinical evaluation upon separation revealed no defects or diagnosis of asthma or another respiratory condition.  An examination of the head, nose, sinuses, mouth and throat, and lungs and chest checked out as normal.  

Associated with the claims file are private treatment reports from Rex Healthcare dated on October 7, 2002, which revealed an anesthesia record for treatment of a right knee issue.  Remarks on the respiratory system and airways were noted as it related to the anesthesia procedure.  A July 17, 2006, private medical report primarily for the right knee condition revealed no symptoms of asthma or respiratory problems noted at that time.  The sinuses, nose, mouth, neck, respiratory system, chest, heart, and abdomen were considered to be within normal limits.  A February 22, 2007, pre-anesthesia progress note remarked that the Veteran's respiratory system was within normal limits at the time as risks related to the anesthesia were discussed.  On February 26, 2007, Dr. S.R. performed an anesthesia assessment for the right knee condition which did not include asthma on the problem list.  A February 26, 2007, anesthesia record also remarked on the respiratory system and airways as it related to the anesthesia procedure.  

Private treatment records at Raleigh Medical Specialists on March 3, 2009, revealed the Veteran's chief complaint of increase in asthmatic episodes.  His temperature was noted at 100.8 degrees, and a notation that the Veteran was sick for two days and a suggestion of Theraflu treatment was also noted.  The Veteran had symptoms of wheezing, coughing, and ENT congestion.  The doctor reviewed vital signs and noted asthma in the history of present illnesses.  He examined the Veteran's ear, nose (septum erythema), mouth, neck, respiratory system ("good respiratory effort, CTA and pulp" was noted), chest, heart, abdomen, and back.  The doctor made a medical assessment, which included asthma and listed a treatment plan which included Tamiflu.  Additional records on March 26, 2009, revealed further treatment for asthma, although the chief complaint for this medical visit was a hypertension follow-up.  Asthma was noted in the Veteran's history of present illnesses and wheezing was identified upon review of symptoms.  A physical examination was conducted, and again, asthma was identified in the medical assessment with a corresponding treatment plan.  

On October 15, 2009, the Veteran was afforded a VA examination for his respiratory condition.  The examination report revealed that the examiner reviewed the claims file and the Veteran's past medical history of asthma.  The Veteran reported current symptoms of chest tightness and wheezing with a history of productive cough with yellow phlegm (no history of hemoptysis).  The examiner noted dyspnea with mild/moderate exertion with symptoms sometimes coming on with walking 15 to 20 minutes.  The Veteran reported that he experiences 1 to 4 asthma attacks per day and reported a recent episode in the last week.  The Veteran uses Albuterol 1 to 4 times daily and Symbicort once daily.  Such medications worked well initially, but he noticed a decline in effectiveness.  The Veteran stated that he did not lose any time from work when he was working due to his asthma, but his current asthma has gotten worse since retirement.  A physical examination, diagnostic and clinical tests were performed, and chest x-rays were reviewed.  The examiner diagnosed the Veteran with having asthma.  After consideration of the claims file, to include service treatment records, private medical records, and the current VA examination results, the VA examiner opined that "[a]sthma is less likely as not . . . a result of asthma identified in [the] military.  [N]o continuity between dates of in service records [in] 1974 and private records dated March 2009." 

VA medical treatment notes on Virtual VA revealed the following history of continued treatment for asthma at the VA medical center.  In January 2010, the Veteran sought a follow-up medical visit for his asthma condition.  Notes revealed medication management as the Veteran was reported to have been treated with Symbicort and Albuterol for the asthma.  In October 2010, asthma was identified on the problem list and upon examination, his respiratory condition was identified as "CTAB" (clear to auscultation, bilaterally).  In November 2011, asthma was on the problem list and Albuterol was on the medication list.  In April 2012, asthma was on the problem list.  From May 2012 to June 2012, progress notes still showed asthma on the problem list, Albuterol on the medication list, and a notation of CTAB for the respiratory system was made.  
      
In October 2012, the Veteran's claims file was also reviewed by a licensed VA pulmonologist in response to a VHA medical opinion request from the Board.  This examiner found that the Veteran most likely has a diagnosis of chronic asthma based upon his medical history with supporting pulmonary tests.  The examiner further determined that medical testing and the many years of treatment with over-the-counter medication revealed that this condition is mild.  It was also noted that the Veteran's service treatment records indicated that the Veteran had features of mild, intermittent asthma in service.  In particular, the examiner noted that the Veteran had four to five episodes of respiratory symptoms in 1973 and asthmatic breathing was noted by the examiner in January 1974.  The examiner opined that it is more likely than not that the Veteran's asthma was incurred in military service.  In support, the examiner provided that asthma can be discontinuous, with manifestations at early ages, then development of recurrent symptoms and a more severe clinical syndrome much later in life.  Therefore, the absence of asthmatic manifestations in the treatment record between the Veteran's military service and current diagnosis does not rule out the possibility of a chronic condition.  The examiner also noted that, although the exact cause of asthma is unknown and the records do not disclose any information regarding exposure to asthma inducing  elements, the lack of records showing that the Veteran's condition predated service and the subsequent records showing asthmatic manifestations during service, make it more likely than not that onset was during service.  Additionally, it was noted that the Veteran's age at the time of onset was very common for an onset of asthma.

The Board notes that the evidence of record supports a finding of a current disability because the Veteran's private treatment records, VA medical records, VA examination, and VHA opinion revealed a current diagnosis of asthma.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; see also Shedden, 381 F.3d at 1167; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.  The Board also notes that the evidence supports a finding of an in-service incurrence because the Veteran's service treatment records show that he was diagnosed with and treated for respiratory illness on multiple occasions.  Id.  Thus, the issue turns upon a finding whether there is a nexus between his current disability and service.  Id.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The U.S. Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

The above being taken into account, the Board finds that more probative value is afforded to the VHA examiner's opinion than the VA examiner's opinion.  First, there is a significant difference in the level of expertise and professional credentials of the two examiners, as the 2009 VA examiner was a physician's assistant without any indication of specialization in the area of pulmonology and the 2012 VHA examiner was a licensed pulmonologist and the Chief, Pulmonary Section for the Philadelphia VA Medical Center.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Second, the 2012 VHA opinion gave a sufficient rationale for the opinion rendered, while the 2009 VA examination provided only a bare conclusion.  See Miller, 11 Vet. App. at 348.  In supporting his conclusion that the Veteran's asthma was less likely than not related to the respiratory illness sustained in military service, the 2010 VA examiner merely provided an explanation that there was a significant gap in the treatment record from service to present and, thus, no support of continuity of the asthma condition.  No further explanation or analysis was provided.  However, the 2012 VHA examiner provided a well reasoned and in depth rationale for how the Veteran's asthma condition was chronic, could have had onset in service, and could have had a lengthy period between onset and significant worsening of symptoms.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.

In balancing the competent medical evidence for and against the claim on causation, the opinion of the 2012 VHA expert supports the claim by providing a nexus and the evidence outweighs the opinion of the 2009 VA examiner which opposes the claim.  Therefore, the Board determines that the Veteran developed a respiratory disability, diagnosed as chronic asthma, during military service as established by the more probative and persuasive nexus opinion of the VHA expert.  The appeal is granted.


ORDER

Entitlement to service connection for chronic asthma is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


